State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 10, 2016                    521263
________________________________

In the Matter of DWIGHT VAUGHN,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ROBERT F. CUNNINGHAM, as
   Superintendent of
   Woodbourne Correctional
   Facility,
                    Respondent.
________________________________


Calendar Date:   January 19, 2016

Before:   Garry, J.P., Egan Jr., Rose and Clark, JJ.

                             __________


     Dwight Vaughn, Woodbourne, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner, a prison inmate, commenced this CPLR article 78
proceeding to challenge a tier II disciplinary determination
finding him guilty of making false statements and interfering
with an employee. The Attorney General has informed this Court
that the determination has been administratively reversed, all
references thereto have been expunged from petitioner's
institutional record and the mandatory $5 surcharge has been
refunded to petitioner's inmate account. In view of this, and
given that petitioner has received all the relief to which he is
                              -2-                  521263

entitled, this matter has been rendered moot and must be
dismissed (see Matter of Jackson v Prack, 131 AD3d 1321, 1321
[2015]).

     Garry, J.P., Egan Jr., Rose and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court